PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 						:	
Bukarina et al.							:
Application No.: 14/828,490					:  ON PETITION
Filed: August 17, 2015						:	                 
Attorney Docket No: PA-1012-12-C1				:
	

This is in response to the renewed petition under 37 CFR 1.137(a) filed on November 11, 2021.

The petition under 37 CFR 1.137(a) is dismissed.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled "Renewed Petition" under 37 CFR 1.137(a)."

This application became abandoned for failure to respond in a timely and proper manner to the non-final Office action mailed August 5, 2016.  The notice set a shortened statutory period for reply of three-months from its mailing date.  Extensions of time were available pursuant to 37 CFR 1.136(a).  A proper response was not received within the allowable period and the application became abandoned on November 8, 2016.  A Notice of Abandonment was mailed on February 21, 2017.

On April 6, 2020, applicant filed a petition under 37 CFR 1.137(a); the petition was dismissed by a decision mailed in May 6, 2020.  The decision mailed on May 6, 2020, informed applicant that “[a]ny request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted."

The instant renewed petition was not filed until November 21, 2021, after the expiration of the maximum extendable period for response to the decision mailed on May 6, 2020.  The renewed petition under 37 CFR 1.137(a) is dismissed as untimely, accordingly.

Applicant may consider filing a petition under 37 CFR 1.137(a) with payment of a petition fee under 37 CFR 1.17(m).  As a grantable petition under 37 CFR 1.137(a) requires a statement that the entire delay was unintentional—from the due date for a reply until the filing of a grantable petition under 37 CFR 1.137(a), applicant should provide an additional statement as to the delay in filing the grantable petition with emphasis on the period between the mailing date of the decision dismissing the petition under 37 CFR 1.137(a)—May 6, 2020—until the filing of the grantable petition.1  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300
			Attn: Office of Petitions

OR VIA EFS-WEB


Telephone inquiries specific to this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
















    
        
            
    

    
        1 Petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 
        
        Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.